Name: Commission Regulation (EEC) No 3600/83 of 20 December 1983 concerning the stopping of fishing for herring by vessels flying the flag of Denmark
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 357/26 Official Journal of the European Communities 21 . 12. 83 COMMISSION REGULATION (EEC) No 3600/83 of 20 December 1983 concerning the stopping of fishing for herring by vessels flying the flag of Denmark THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 1729/83 (2), and in particular Article 10(3) thereof, Whereas Council Regulation (EEC) No 198/83 of 25 January 1983 on fishing activities in waters under the sovereignty or jurisdiction of the Member States, adopted provisionally pending the fixing of TACs and quotas for 1983 (3), as amended by Regulation (EEC) No 3220/83 (4), provides for herring quotas in the North Sea for 1983 ; Whereas , in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix by Regulation ' the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas , according to the information communicated by Denmark to the Commission , catches of herring in waters of ICES division IV b by vessels flying the flag of Denmark had reached, on 9 December 1983, the quota allocated for 1983, including the quantity of herring transferred to Denmark, HAS ADOPTED THIS REGULATION : Article 1 Catches of herring in waters of ICES division IV b by vessels flying the flag of Denmark or registered in Denmark are deemed to have exhausted the quota allocated to Denmark for 1983 . Fishing for herring in waters of ICES division IV b by vessels flying the flag of Denmark or registered in Denmark is prohibited, as well as the retention on board, the transhipment and the landing of herring fished in this division by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 9 December 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1983 . For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 220 , 29 . 7 . 1982, p. 1 . (2) OJ No L 169 , 28 . 6 . 1983 , p, 14 . 3 OJ No L 25 , 27 . 1 . 1983 , p. 32 . (4) OJ No L 318 , 16 . 11 . 1983 , p . 20 .